ON STATE’S MOTION FOR REHEARING
BELCHER, Judge.
Our original opinion is withdrawn and the following is substituted therefor.'
The conviction is for the possession of heroin, a narcotic drug; the punishment, five years in the penitentiary.
The testimony of two police officers shows that the appellant had in her possession a small bottle cap in which was a small piece of wet cotton.
The chemist testified that he extracted the contents of the bottle top with hot water and evaporated that to dryness and ran tests on the residue which indicated that the material extracted from the cotton was heroin.
We do not construe the Uniform Narcotics Act as authorizing a conviction for possessing a small piece of wet cotton containing a trace of a narcotic such as may have been wiped from a needle following an injection.
The judgment is reversed and the cause is remanded, and the state’s motion for rehearing is overruled.
Opinion approved by the Court.